          Case 1:19-cv-00518-RP Document 23-1 Filed 07/29/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

SERVICE LLOYDS INSURANCE
COMPANY

        Plaintiff,
V.                                                          CIVIL ACTION NO. l:19-CV-5l8

NORTH AMERICAN RISK SERVICES, §
INC.                                       §
                                               §
        Defendanf/Third-PartyPlaintiff, §
V.                                             §

TEE & GEE GROUP, LLC;
CORECARE MANAGEMENT; AND
PRIME HEALTH SERVICES, INC.,

        Third-Party Defendants.                §

     AFFIDAVIT IN SUPPORT OF MOTION FOR ENTRY OF DEFAULT JUDGMENT

       I, Martin S. Schexnayder,being duly sworn, state as follows:

           1. I am the attorney for Third-Party Plaintiff North American Risk Services, Inc.
               ("NARS") in the above-entitled action and I am familiar with the file, records and
               pleadings in this matter.

           2. The summons andThird-Party Complaint were filed on May 17, 2019.
           3. Third-Party Defendant Prime Health Services, Inc. ("Prime") was served with a
              copy of the summons and complaint on May 20, 2019, as reflected on the docket
              sheet by the proofof service filed on June 4, 2019. Prime's answerto the Third-
               Party Complaint was due on June 14, 2019.

          4. The default of Prime was entered on July 25, 2019.

           5. As required by the Servicemembers Civil Relief Act of 2003, I have confirmed
              that Prime is not currently in active military service.

          6. To my best information andbelief. Prime is not an infantor incompetent person.
          7. The claim ofNARS is as follows: in the event that NARS is found liable for any
             damages sought by Plaintiff, that NARS may have recovery against Prime for any
    Case 1:19-cv-00518-RP Document 23-1 Filed 07/29/19 Page 2 of 2




        and all damages arising from Prime's conduct in this matter, including but not
        limited to penalties and fines which resulted from Prime's alleged inaccurate and
        untimely EDI (Electronic Data Interchange) flings.



                                                                leT




SUBSCRIBEDandSWORNtobeforemethis 2<?/<- dayof                          ,
                                                                           2019.


     ^S^.                         (Lu^SLft.
                             NOTARY PUBLIC in and for the State of TEXAS


I \^
\ ''.. ^BtTTtf' -.. -^
V"'fe^../J
'%. /dS s.--'' .<?'
         ;.... ;.;...
    '^i   L^
      V"1&W^V
